                   Case 6:20-po-00054-JDP Document 10 Filed 07/07/20 Page 1 of 2
2059

                             UNITED STATES DISTRICT COURT
                                                        for the
                                           Eastern District of California

        UNITED STATES OF AMERICA,                             )
                   v.                                         )
                                                              ) Case No. 6:20-PO-00054 JDP
              DANIELLE SHTRAUS                                )
                                                              )
                     Defendant                                )




                                         ORDER TO PAY
                           PROBATION PURSUANT TO A DEFERRED JUDGMENT
                                AGREEMENT BETWEEN THE PARTIES

         The defendant having been found guilty of an offense under 36 CFR § 2.35(b)(2), and pursuant to an agreement
between the government and the defendant,
         IT IS ORDERED: The defendant is placed on unsupervised probation as provided in the agreement between the
parties for a period of 12 months, without a judgment of conviction first being entered. The defendant must comply with
the standard conditions of probation set forth in this order, and the following conditions found on page two:
1. The defendant's probation shall be unsupervised by the probation office.
2. The defendant is ordered to obey all federal, state, and local laws.
3. The defendant shall notify the court and, if represented by counsel, your counsel of any change of address and
    contact number.




Date:         7/7/2020                                                   /s/ Jeremy D. Peterson
                                                                        JEREMY D. PETERSON
                                                                       United States Magistrate Judge
                         Case 6:20-po-00054-JDP Document 10 Filed 07/07/20 Page 2 of 2
 AO 246 (Rev. 01/14) Probation Order Under 18 U.S.C. § 3607 (Page 2)


                                                            Conditions of Probation

While on probation, you must also:


    1. The defendant shall pay a $560.00.00 fine, a $30.00 processing fee and a special assessment of $10.00 for a
       total financial obligation of $600.00, to be paid in full by 5/7/2021. Payment shall be made payable to the
       Clerk, U.S.D.C., and mailed to:

                    U. S. Courts - CVB
                    P.O. Box 780549
                    San Antonio, TX 78278-0549
                    (800) 827-2982
                    -or-
                    Pay online at www.cvb.uscourts.gov and click on “Pay On-Line”


    2. The defendant shall complete post plea booking through the US Marshals Service by 5/7/2021 and after
       COVID19 restrictions are lifted.

    3. The defendant is ordered to personally appear for a Probation Review Hearing on 6/8/2021 at 10:00 am in
       Yosemite before U.S. Magistrate Judge Jeremy D. Peterson.
